Citation Nr: 1713746	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  08-19 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an effective date earlier than June 11, 2009, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty from November 2001 to November 2006, including service in Iraq and Afghanistan.  His decorations include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision that awarded entitlement to a TDIU rating, effective June 11, 2009.  


FINDINGS OF FACT

1.  The Veteran first met the schedular criteria for entitlement to a TDIU rating on June 11, 2009.  

2.  The preponderance of the evidence does not show that the Veteran's service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation prior to June 11, 2009.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 11, 2009, for the award of a TDIU rating have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.400, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to a TDIU rating prior to June 11, 2009 based on his service-connected disabilities.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
A TDIU rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a TDIU rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532   (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor). 

The Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).   

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the Federal Circuit held that a veteran need not establish "100 percent unemployability" to prove his inability to maintain a "substantially gainful occupation."  The Federal Circuit declared: 

Requiring a veteran to prove that he is 100 percent unemployable is different than requiring the veteran to prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the veterans overall employability, whereas a requirement that the veteran prove 100 percent unemployability leaves no flexibility.  While the term "substantially gainful occupation" may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent.  Id. at 1385.

Prior to June 11, 2009, service connection is in effect for hypertension, PTSD, and low back muscle strain, for a combined schedular rating of 60 percent effective November 6, 2006.  Consequently, the Veteran does not meet the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  To the extent the Veteran's attorney contends that the Veteran's PTSD and low back muscle strain share a common etiology so as to be considered a single disability, the Board finds that the preponderance of the evidence is against such a finding.  While they are both service-connected disabilities, there is no evidence that both disabilities originated from the same accident.  Notably, on July 2007 VA general examination, the Veteran denied any specific lumbosacral spine injury, and the examiner found he was unable to determine if the Veteran's low back strain was related to his military service without documentation.  There is no opinion indicating the Veteran's service-connected low back strain originated with/at the same time as the service-connected PTSD, and as they do not affect the same body system, the Veteran's PTSD and low back strain do not satisfy the criteria for disabilities resulting from a common etiology, and thus the Veteran does not satisfy the criteria for TDIU under 38 C.F.R. § 4.16(a) prior to June 11, 2009.  He is only entitled to consideration of TDIU benefits on an extraschedular basis.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.  

The Veteran's employment history includes working as a security guard (for one month), and working as a package handler and driver.  See, e.g., May 2007 VA treatment record; July 2007 posttraumatic stress disorder (PTSD) examination.  His educational background includes a high school degree and at least several years of college studying criminal justice and communications.  See October 2009 Travel Board hearing.  There is no evidence the Veteran has been gainfully employed after his active service except for his employment as a security guard.  However, the evidence does show that he was enrolled as a college student during the period prior to June 11, 2009.  

After a thorough review of the record, the Board finds that the preponderance of the evidence does not show that the functional limitations imposed by the Veteran's service-connected disabilities precluded his performance of substantially gainful employment prior to June 11, 2009.  In reaching this determination, the Board acknowledges that VA treatment records do show that the Veteran had some problems as a college student.  See, e.g., September 2008 VA treatment record (wherein the Veteran complained that his concentration was poor and was affecting his school work); December 2008 VA treatment record (wherein the Veteran reported difficulty completing schoolwork, stating he dropped three out of four courses); January 2009 Decision Review Officer (DRO) hearing (testifying that while he was not working, he was in school, although it was not going well); April 2009 VA treatment record (Veteran reported his concentration was poor and affecting his school work, and that he had dropped most of his classes).  The Board also notes that a May 2012 Vocational Rehabilitation Consultant report by E.H., after reviewing the Veteran's treatment records, opined that it was at least as likely as not that the Veteran's functional limitations have rendered him unable to secure or follow a substantially gainful occupation, and that this unemployability dates back to September 2008.  

Nonetheless, while the evidence supports that the Veteran was having difficulty as a student, the evidence does not support that he was unable to function adequately as a student.  Notably, on June 11, 2009 VA PTSD examination, the Veteran reported he had just taken four classes the past semester (reporting one "B", two "C's", and one "D.").  Such grades are not consistent with an individual unable to perform as a student.  In addition, at an October 2009 Travel Board hearing, the Veteran testified that he was a full-time student, further supporting that the Veteran was able to function as a student.  The Board finds that the Veteran's status as a full-time student reflects and is consistent with an ability to secure or follow a substantially gainful occupation because instead of working, the Veteran was enrolled as a student (presumably to obtain a better occupation than if he did not receive a college education).    

Based on the abovementioned evidence, the Board cannot grant an effective date earlier than June 11, 2009, for the award of a TDIU rating because the preponderance of the evidence is unfavorable, meaning the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  There simply is insufficient evidence favorable to the claim to conclude the Veteran was incapable of obtaining and maintaining substantially gainful employment prior to June 11, 2009, if only his service-connected disabilities are considered.  Thus, an effective date prior to June 11, 2009, must be denied.  


ORDER

An effective date prior to June 11, 2009, for the award of a TDIU rating is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


